Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered March 14, 1995, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Cuba, 154 AD2d 703, 704), including disproving his defense of justification beyond a reasonable doubt (see, People v McManus, 67 NY2d 541, 543; People v Cosby, 200 AD2d 682, 683). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]), and in any event, is without merit. Sullivan, J. P., Pizzuto, Santucci and Hart, JJ., concur.